To compel the correction of the answer given by the jury to a special question submitted at the trial of a suit against relator for injuries sustained while in its employ. -
Order to show cause denied June 20, 1896, on the ground that relators’ remedy is an appeal. The jury found for plaintiff. Four questions were submitted, three of which were answered “No” and one “Yes.” The latter answer was inconsistent with the general verdict. The court had announced the discharge of the jury but before leaving their seats, a poll was had and a disagreement appearing as to the answer to this question, they retired and afterwards came into court with the answer changed from yes to no.